DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to application filed on 11/23/2020. Claims 2-21 are pending examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 2-3,5,7-15,17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Nalajala;  Publication  No US 20190309968).
As per claim 2, Nalajala discloses a monitoring system comprising: 
a thermal camera that is configured to generate a thermal image ([0030] thermal imaging cameras 150); and 
a computer that is configured to: receive, from the thermal camera, the thermal image ([0030] controller 130);
([0037-0038] satisfies heat level variation); and
 based on the determination of whether the body temperature of the person or animal detected within the thermal image satisfies the temperature threshold, perform a monitoring system action ([0037-0038, 0043] triggering HVAC system 120, 220 in response to the heat level variation). 
As per claim 3, Nalajala discloses The system of claim 2, comprising: a sensor that is configured to generate sensor data that reflects an attribute of a property, wherein computer is configured to perform the monitoring system action based on the sensor data and the determination of whether the body temperature of the person or animal detected within the thermal image satisfies the temperature threshold ([0030,0037-0038] one of the thermal imaging cameras 150). 
As per claim 5, Nalajala discloses The system of claim 2, wherein the computer is configured to: detect the person or animal within the thermal image by detecting a person within the thermal image; determine the body temperature of the person or animal detected within the thermal image by determining the body temperature of the person detected within the thermal image; determine whether the body temperature of the person or animal detected within the thermal image satisfies the temperature threshold by determining whether the body temperature of the person detected within the thermal image satisfies the temperature threshold; and perform the monitoring system action based on the determination of whether the body temperature of the person detected within the thermal image satisfies the temperature threshold ([0030,0037-0038,043]). 
As per claim 7, Nalajala discloses The system of claim 2, wherein the computer is configured to perform the monitoring system action by adjusting one or more HVAC or thermostat settings based on the determination of whether the body temperature of the person or animal detected within the thermal image satisfies the temperature threshold ([0037-0038, 0043]). 
As per claim 8, Nalajala discloses The system of claim 2, wherein the computer is configured to perform the monitoring system action by performing a monitoring system action that accounts for a particular condition of a person detected within the thermal image([0037-0038, 0043]).  
As per claim 9, Nalajala discloses The system of claim 2, wherein the computer is configured to determine the body temperature of the person or animal detected within the thermal image by determining an absolute body temperature of the person or animal detected within the thermal image ([Fig.1&[0030]).  
As per claim 10, Nalajala discloses The system of claim 2, wherein the computer is configured to determine the body temperature of the person or animal detected within the thermal image by determining a relative body temperature of the person or animal detected within the thermal image([0037-0038, 0043]). 
As per claim 11, Nalajala discloses the system of claim 2, wherein the computer is configured to identify a particular person in the thermal image through facial recognition ([0030]). 
As per claim 12, Nalajala discloses The system of claim 2, wherein the computer is configured to: detect the person or animal within the thermal image by detecting multiple 
As per claim 13,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 2 as stated above.
As per claim 14,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 3 as stated above.
As per claim 15,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 4 as stated above.
As per claim 17,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 7 as stated above.
As per claim 18,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 9 as stated above.
As per claim 19,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 10 as stated above.
As per claim 20,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 11 as stated above.
As per claim 21,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 12 as stated above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over (Nalajala; Publication No US 20190309968) in view of (Tiwari; Publication No US 20190235511).
As per claim 4, Nalajala does not explicitly discloses the thermal camera is mounted on a robotic device. 
However, Tiwari teaches in [0013] that the robotic system can include a thermographic (or "thermal imaging") camera.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Nalajala and Tiwari by incorporating the teaching of Tiwari into the method of Nalajala .
One skilled in the art would be motivated to modify Nalajala and Tiwari as described above in order to detecting and responding to hazards within a store.
Claim 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over (Nalajala; Publication No US 20190309968) in view of (KUSUKAME; Publication  No US 20150247647).
As per claim 6, Nalajala discloses The system of claim 2, wherein the computer is configured to: detect the person or animal within the thermal image by detecting person within the thermal image; determine the body temperature of the person or animal detected within the thermal image by determining the body temperature of the person detected within the thermal image; determine whether the body temperature of the person or animal detected within the thermal image satisfies the temperature threshold by determining whether the body temperature of the person detected within the thermal image satisfies the temperature threshold; and perform the monitoring system action based on the determination of whether the body temperature of the person detected within the thermal image satisfies the temperature threshold ([0030,0037-0038,043]).
Nalajala doesn’t explicitly discloses the detected and determined object is an animal ;
However, KUSUKAME teaches that in [0085,0107 ,0109,0111].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Nalajala and KUSUKAME by incorporating the teaching of KUSUKAME into the method of Nalajala .
One skilled in the art would be motivated to modify Nalajala and KUSUKAME as described above in order to identifying an object within the object space .
As per claim 16,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 6 as stated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/            Primary Examiner, Art Unit 2687